Name: Council Regulation (EEC) No 1355/83 of 16 May 1983 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2 . 6 . 83 Official Journal of the European Communities No L 144/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1355/83 of 16 May 1983 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the draft Regulation submitted by the Commission, Whereas production of the products referred to in this Regulation is at present inadequate or non ­ existent within the Community and producers are thus unable to meet the needs of user industries in the Community ; Whereas it is in the Community's interest to suspend the autonomous Common Customs Tariff duties only partially in certain cases , due particularly to the existence of Community production, and to suspend them completely in other cases ; Whereas , taking account of the difficulties involved in accurately assessing the development of the economic situation in the sectors concerned in the near future , these suspension measures should be taken only temporarily with their term of validity fixed to coincide with the interests of Community production, HAS ADOPTED THIS REGULATION : Article 1 The autonomous Common Customs Tariff duties for the products listed in the tables annexed to this Regu ­ lation shall be suspended at the level indicated in respect of each of them. These suspensions shall be valid :  from 1 July to 31 December 1983 for the products listed in Table I ,  from 1 July 1983 to 30 June 1984 for the products listed in Table II . Article 2 This Regulation shall enter into force on 1 July 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 May 1983 . For the Council The President I. KIECHLE No L 144/2 Official Journal of the European Communities 2 . 6 . 83 ANNEX TABLE I CCT heading No Description Rate of autonomous duty (%) ex 13.03 A V Extract of dewaxed pyrethrum 0 ex 29.01 D VII Tricyclo [8.2.2 ,24 &gt;7] hexadeca- 1(12), 4 ,6,10, 13,1 5-hexaene 0 ex 29.04 A III a) 2-Methylpropan-2-ol ( terf-butyl alcohol), with a purity of not less than 90 % but not more than 96 % by weight 0 ex 29.08 A III c) 2-Bromo-6-methoxynaphthalene 0 ex 29.08 B I 3,3'-Oxydi(propylene glycol) 0 ex 29.13 D I b) 3- £eta-Hydroxy-16-a//&gt;/w-methylpregn-5-en-20-o 6 ex 29.16 D Methyl-5-(2,4-dichlorophenoxy)-2-nitrobenzoate 0 ex 29.27 Isophthalonitrile 8 ex 29.29 2,4,6-Trichlorophenylhydrazine 0 ex 29.35 Q Isonicotinonitrile 0 ex 29.35 Q 6-Hydroxy-2-phenylpyridazin-3(2.H)-one 0 ex 29.35 Q 3,6-Dichloropyridine-2-carboxylic acid 5 ex 29.35 Q and ex 30.03 A II b) Bucindolol (INN) 0 ex 29.35 Q Adenosine phosphate ( INN) 4,5 ex 29.35 Q and ex 30.03 A II b) Tegafur (INN) 0 ex 29.35 Q 2-Hydroxyethylammonium 3,6-dichloropyridine-2-carboxylate 5 ex 29.35 Q Tetrahydrofuran , containing not more than 40 mg per litre in total of tetrahydro ­ 2-methylfuran and tetrahydro-3-methylfuran for the manufacture of alpha-4 ­ hydroxybutyl- omega-hydroxypoly (tetramethylene)(a) 5 ex 29.41 D Ivermectin (INN) 0 29.42 C I Caffeine and its salts 6 ex 29.44 C Fumagillin dicyclohexylammonium (INN) 0 ex 29.44 C Ceftizoxime sodium (INNM) 0 ex 30.03 B II b) Purified collagen dispersed in a phosphate physiological saline solution whether or not containing lidocaine (INN) 5 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 2 . 6 . 83 Official Journal of the European Communities No L 144/ 3 CCT heading No Description Rate of autonomous duty (%) ex 32.01 A IV Tanning extracts derived from gambier and myrobolan fruits 0 ex 32.01 A IV Tanning extracts of eucalyptus 3,2 ex 35.07 Lipoamide dehydrogenase i 0 ex 35.07 jn-Glycerol-3-phosphate : oxygen oxidoreductase 0 ex 38.03 B Acid activated montmorillonite which , when examined by X-ray powder diffraction , shows four principal lines corresponding to crystal interplane spacing (d values) of 0,44 , 0,40 , 0,33 and 0,25 nm the line corresponding to 0,40 nm being the most intense, for the manufacture of self-copy paper (a) 0 38.07 A Gum spirits of turpentine 3 38.07 B Spirits of sulphate turpentine ; crude dipentene 0 38.07 C Spirits of wood turpentine ; terpenic solvents produced by the distillation or other treatment of coniferous woods ; sulphite turpentine ; pine oil (excluding 'pine oils ' not rich in terpineol) 1,7 ex 38.19 G Catalysts , in the form of granules or rings, having a diameter of not less than 3 mm and not more than 10 mm, consisting of silver supported on aluminium oxide , the silver content being not less than 10 % and not more than 20 % by weight 0 ex 38.19 G Catalysts , in the form of rodlets , having a diameter of not less than 1 mm and not more than 3 mm, containing not less than 5 % and not more than 10 % by weight of a mixture of nickel and tungsten , supported on a carrier of aluminium oxide and silicon dioxide 0 ex 38.19 X Grains , consisting of a mixture of dialuminium trioxide and zirconium dioxide , containing by weight not less than 70 % and not more than 78 % dialuminium trioxide and not less than 19 % and not more than 26 % zirconium dioxide 6,4 ex 38.19 X Grains, consisting of a mixture of dialuminium trioxide and zirconium dioxide , containing by weight not less than 54 % and not more than 62 % dialuminium trioxide and not less than 36 % and not more than 44 % zirconium dioxide 6,4 ex 38.19 X Ivermectin (INN) dissolved in toluene 0 ex 38.19 X Magnesium bromide 2-oxoperhydroazepin-l-ide dissolved in epsilon-caprolactam to a concentration of not less than 20 % and not more than 25 vo by weight 5 ex 38.19 X Reaction products of dibutyl dihydrogendiphosphate and 1 ,2-epoxypropane for use in the production of non-rigid polyurethane (a) 0 ex 39.01 C III a) Reflecting self-adhesive sheeting, made up of more than one layer of polyester, metallized , whether or not in rolls 0 ex 39.02 A Membrane , consisting of a copolymer of tetrafluoroethylene and trifluoroethylene having perfluorinated alkoxy side chains ending in carboxylic acid groups in the ester form, coated on each side with a metallic inorganic compound, whether or not in rolls 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 144/4 Official Journal of the European Communities 2 . 6 . 83 CCT heading No Description Rate of autonomous duty (%) ex 39.02 A Membrane, consisting of a copolymer of tetrafluoroethylene and trifluoroethylene having perfluorinated alkoxy side chains ending in carboxylic acid or sulpnonic acid end groups in the potassium salt form, coated on each side with a metallic inorganic compound , whether or not in rolls 0 ex 39.02 A Membrane, consisting of a copolymer of tetrafluoroethylene and trifluoroethylene having perfluorinated alkoxy side chains ending in carboxylic acid end groups in the ester form, containing a woven poly(tetrafluoroethylene) fibre fabric support and coated on each side with a metallic inorganic compound, whether or not in rolls 0 ex 39.02 C I a) Polyethylene, in one of the forms mentioned in Note 3 (b) to Chapter 39, having a density of not less than 0,954 g/cm5 and not more than 0,958 g/cmJ, for the manufacture of typewriter ribbon or similar ribbon (a) 0 ex 39.02 C I a) Synthetic paper pulp, in the form of moist sheets made from unconnected finely branched, polyethylene, fibrils , whether or not blended with cellulose fibres in a quantity not exceeding 15 % , containing polyvinyl alcohol dissolved in water as the moistening agent 0 ex 39.02 C I a) Synthetic paper pulp, in the form of moist sheets made from finely branched fibrils of a mixture of polyethylene and a polyethylene copolymer, whether or not blended with cellulose fibres in a quantity not exceeding 15 % , containing polyvinyl alcohol dissolved in water as the moistening agent 0 ex 39.02 C I b) Transparent polyethylene film which will split longitudinally when stretched at right angles to its length, and having a density of not less than 0,925 gm/cc and yielding not less than 7 g/m2 and not more than 19 g/m2 , for the manufacture of typewriter ribbon or similar ribbon (a) 0 ex 39.02 C II Microporous polytetrafluoroethylene film, not less than 30 cm in width and weighing not more than 22,4 g/m2 , whether or not in rolls 0 ex 39.02 C IV Synthetic paper pulp, in the form of moist sheets made from finely branched polypropylene fibrils , whether or not blended with cellulose fibres in a quantity not exceeding 15% , containing polyvinyl alcohol dissolved in water as the moistening agent 0 ex 39.02 C VI a) Copolymer, entirely of maleic anhydride and styrene, whether or not containing a styrene-butadiene block copolymer, in one of the forms mentioned in Note 3 (b) to Chapter 39 0 ex 39.02 C VI b) Plates , made of a copolymer consisting of maleic anhydride and styrene, also containing styrene-block copolymer, covered on both sides with a sheet of the abovementioned copolymer, modified with butadiene or pigmented 0 ex 39.02 C XIV a) Synthetic paper pulp, in the form of moist sheets made from finely branched fibrils of polypropylene modified by an organic acid, whether or not blended with cellulose fibres in a quantity not exceeding 15% , containing polyvinyl alcohol dissolved in water as the moistening agent 0 ex 39.02 C XIV a) Polimerization products of acrylic acid with small quantities of a polyunsaturated monomer for use as a thickener in textile pigment printing pastes or in the manu ­ facture of products falling within heading No 30.03 (a) 0 ex 39.02 C XIV a) Terpolymer of ethylene , methyl acrylate and a monomer containing a non terminal carboxy group as a substituent, compounded with silica 12,5 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 2 . 6 . 83 Official Journal of the European Communities No L 144/5 CCT heading No Description Rate of autonomous duty (%) ex 39.02 C XIV a) Copolymer of a poly(oxyalkylene) ester of a polycarboxylic acid and epsilon ­ caprolactam 5 ex 39.07 B V d) Reflecting sheeting or tape, consisting of a facing strip of polyvinyl chloride embossed in a regular pyramidal pattern , heat sealed, in parallel lines or a grid pattern to a backing strip of plastic material , or of knitted or woven fabric covered on one side with plastic material , whether or not in rolls 0 ex 44.28 C Match splints , manufactured from aspen (Populus tremuloides), for the manufac ­ ture of matches not requiring a specific striking surface (so called 'strike-any ­ where' matches)(a) 0 ex 48.07 C Bleached paper, impregnated with acrylic resin and coated with poly(vinylidene chloride), having a thickness of not less than 200 micrometres and not more than 255 micrometres and of a weight per square metre of not less than 165 g and not more than 180 g 0 ex 48.07 D Coloured paper, impregnated with acrylic resin and coated with poly(vinylidene chloride), having a thickness of not less than 200 micrometres and not more than 255 micrometres and of a weight per square metre of not less than 165 g and not more than 180 g 0 ex 49.11 B Artists' screen prints (commonly described as serigraphs), signed by the artist and numbered from 1 to 200 0 ex 51.01 A Yarn of synthetic textile fibres , exclusively of aromatic polyamides obtained by the polycondensation of m-phenylenediamine and isophthalic acid 0 ex 51.01 A Polyamide yarn , not textured, untwisted or with not more than 22 turns per metre, of crimpable bicomponent filaments consisting of poly(hexamethylene adi ­ pamide) and a copolyamide for the manufacture of knee-length stockings, falling within subheading 60.03 B I ; women's stockings, falling within subheading 60.03 B II a) or panty hose (tights) falling within subheading 60.04 B III a) 1 (a) 0 ex 54.03 B I a) Unbleached linen yarn (excluding yarn of flax tow), measuring per kilogram 30 000 m or less , for the manufacture of multiple or cabled yarns for the footwear industry or for whipping cables (a) 0 ex 56.01 A Textile fibres containing not less than 85 % by weight of fibres of aromatic polyamides obtained by the polycondensation of m-phenylenediamine and isophthalic acid and not less than 1 % and not more than 15 % by weight of fibres of poly(p-phenyleneterephthalamide) 6 ex 56.01 A Acetalized , multicomponent spun fibres with a matrix fribril structure, consisting of emulsion polymerized polyvinyl alcohol) and vinylchloride 0 ex 59.08 Woven poly(tetrafluoroethylene) fibre fabric, coated on one side with a copolymer of tetrafluoroethylene and trifluoroethylene, having perfluorinated alkoxy side chains ending in carboxylic acid or sulphonic acid groups in the potassium salt form 0 62.03 A I Sacks and bags, of a kind used for the packing of goods , used, of jute or of other textile bast fibres of heading No 57.03 'o 62.03 B I a) Sacks and bags , of a kind used for the packing of goods, used, of flax or of sisal 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 144/6 Official Journal of the European Communities 2 . 6 . 83 CCT heading No Description Rate of autonomous duty ( °/o ) ex 70.20 A Mats, of non-textile glass fibres , of a weight per square metre of not more than 100 g and a fibre diameter of not more than seven micrometres 0 ex 70.20 B Yarns, spun from continuous glass filaments , having a diameter of not less than 5,8 micrometres and not more than 6,4 micrometres, of 33 or 34 tex or a multiple thereof and containing not more than 0,8 % by weight of dressing 6,3 ex 70.20 B Yarns , obtained from continuous spun glass filaments, having a diameter of not less than 12,5 micrometres and not more than 13,5 micrometres, treated with resorcinol formaldehyde, of not less than 340 tex and not more than 680 tex 7 ex 74.05 B Non-rigid sheets and plates of polytetrafluoroethylene, with aluminium oxide or titanium dioxide as a filler or reinforced with glass-fibre fabric , laminated on both sides with copper foil 0 ex 81.04 K I Waste and scrap titanium 0 ex 8 1 .04 K I Titanium sponge 0 ex 84.18 C II b) Components of separators for the separation of gases from gas mixtures , consisting of a bundle of permeable hollow fibres passing through a block of plastic material at one end and sealed at the other end  the whole being enclosed within a metal container , whether or not perforated, of an overall length of not less than 300 mm and not more than 3 700 mm and a diameter of not more than 350 mm 0 ex 84.18 C II b) Parts of equipment for the filtration and purification of liquids, consisting of a bundle of hollow fibres of artificial plastic material with permeable walls , embedded in a block of artificial plastic material at one end and passing through a block of artificial plastic material at the other end, the whole being enclosed in an artificial plastic container 0 ex 84.31 A Suction roll shells , not drilled , being alloy steel tubes with a length of not less than 5 207 mm and an outside diameter of not less than 754 mm for use in machinery for making paper or paperboard (a) 0 ex 84.51 A Typewriters with Braille characters 0 ex 84.51 A Electronic pocket communicators for handicapped persons which , by means of push buttons and printing thermic head, print and issue text on tape 0 ex 84.55 C Opto-electric encoder for electronic typewriters consisting of electronic circuits , a light-emitting diode (LED), a rotating disc with radial openings, a fixed mask and a single chip photovoltaic cell , contained in two plastic shells forming a housing of a size not exceeding 60 x 48 x 16 mm 0 ex 84.55 C Winchester technology magnetic heads for disc file peripherals, capable of recording to a density of 35,4 tracks per millimetre 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions. 2 . 6 . 83 Official Journal of the European Communities No L 144/7 CCT heading No Description Rate of autonomous duty (%) ex 84.55 C Assemblies for automatic data-processing machines, consisting of two stacked substrate layers each with two static random-access memories of N-MOS technology (N-MOS S-RAMs), in the form of monolithic integrated circuits each with a storage capacity of 2 K bits and with a total storage capacity of either 8 K x 1 bit or 4 K x 2 bits , contained in a housing whose exterior dimensions do not exceed 13 x 13 mm, with 23 connecting pins , and bearing :  an identification marking either consisting of one of the following combination of figures or including one of those combinations : 4598601 5121843 5121850 5121934 5121935 5122148 5123005 5123058 5123059 5123120 5123128 5123129 5123334 5123336 5123337 5123338 5123339 5123341 or  other identification markings relating to assemblies complying with the abovementioned description 0 ex 84.55 C Assemblies for automatic data-processing machines, consisting of two stacked substrate layers each with two random access memories of N-MOS technology, other than dynamic (N-MOS quasi-static RAMs), in the form of monolithic integrated circuits each with a storage capacity of 4 K bits and with a total storage capacity of either 16 K x 1 bit or 8 K x 2 bits , contained in a housing whose exterior dimensions do not exceed 13 x 13 mm, with 24 connecting pins , and bearing :  an identification marking either consisting of one of the following combinations of figures or including one of those combinations : 4599774 4599893 4599766 4599767 4599768 4599769 4599770 4599771 4599772 4599773 ar  other identification markings relating to assemblies complying with the abovementioned description 0 ex 84.55 C Dot matrix displays , whose external dimensions do not exceed 14 x 37 x 169 mm excluding cables and connectors, consisting of a layer of liquid crystals between two sheets or plates with 2 560 characters (arranged in 16 lines and 160 columns), mounted on a printed-circuit board comprising electronic components providing drive and control functions, with 10 or 20-core cable with connector 0 ex 84.59 B Integrally forged, rough-turned components , with unit weights of more than 150 tonnes, for reactor pressure vessels 0 No L 144 / 8 Official Journal of the European Communities 2 . 6 . 83 CCT heading No Description Rate of autonomous duty (%) ex 85.01 B II Pulse transformers, with maximum dimensions of 400 x 500 x 700 mm, weighing not more than 300 kg, for che transforming of voltage from 4 to 60 kV at a frequency of 200 Hz, with a duration of 1 25 microseconds 0 ex 85.03 Dry zinc/carbon batteries of a voltage of not less than 5,5 and not more than 6,5 , and of a size not exceeding 1 10 x 90 x 5 mm, for incorporation in film cassettes for instant pictures (a) 0 ex 85.19 A Thermal relays contained in a hermetically sealed glass cartridge not exceeding 35 mm in length excluding wires , with a maximum leakage rate of 10 "6 cm5 He/sec at 1 bar in the temperature range 0 to 160 °C , to be incorporated into compressors for refrigerating equipment (a) 0 ex 85.21 A V Colour cathode-ray tubes , using shadow mask, in-line technology in which images are displayed on a screen with a usable surface not exceeding 165 X 165 mm for use in electronic flight instrument , warning and systems displays (a) 0 ex 85.21 A V Digital displays in the form of a tube consisting of a glass housing mounted on a board whose dimensions do not exceed 350 x 300 mm excluding leads . The tube contains one or more rows of characters or lines arranged in rows, each character or line consisting of fluorescent or phosphorescent elements . These elements are mounted on a metallized base which is covered with fluorescent substances or phosphorescent salts which give off light when bombarded with electrons 0 ex 85.21 D II Static random-access memories of N-MOS technology (N-MOS S-RAMs), in the form of a monolithic integrated circuit consisting of two stacked substrate layers , each with two chips, each having a storage capacity of 2 K bits and with a total storage capacity of 8 K x 1 bit or 4 K x 2 bits , contained in a housing whose exterior dimensions do not exceed 13 x 13 mm , with 23 connecting pins , and bearing :  an identification marking either consisting of one of the following combinations of figures or including one of those combinations : 4598601 5121843 5121850 5121934 5121935 5122148 5123005 5123058 5123059 5123120 5123128 5123129 5123334 5123336 5123337 5123338 5123339 5123341 or  other identification markings relating to N-MOS S-RAMs complying with the abovementioned descriptions 0 ( a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 2 . 6 . 83 Official Journal of the European Communities No L 144/9 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II 'Quasi-static ' random-access memories of N-MOS technology (N-MOS quasi ­ static RAMs), in the form of a monolithic integrated circuit consisting of two stacked substrate layers , each with two chips , each having a storage capacity of 4 K bits and with a total storage capacity of 16 K x 1 bit or 8 K x 2 bits , contained in a housing whose exterior dimensions do not exceed 13 x 13 mm, with 24 connecting pins, and bearing :  an identification marking either consisting of one of the following combinations of figures or including one of those combinations : 4599774 4599893 4599766 4599767 4599768 4599769 4599770 4599771 4599772 4599773 or  other identification markings relating to N-MOS quasi-static RAMs complying with the abovementioned description 0 ex 85.21 D II Digital displays of a size not exceeding 25 x 35 mm, consisting of a printed cir ­ cuit board on which are mounted, under a transparent plastic cover, up to 22 light-emitting diodes manufactured from gallium-based semi-conductor compounds. Each display consists of a single character with or without a plus or minus sign and/or one or two dots 0 ex 85.21 D II Digital displays , consisting of a printed circuit board of a size not exceeding 35 x 90 mm with a single line of characters , not less than three in number, comprising light-emitting diodes made from gallium-based semi-conductor compounds mounted thereon . Each character is composed of up to eight segments and the line of characters has a protective cover of transparent plastic 0 ex 85.21 D II Digital displays , consisting of a printed circuit board of a size not exceeding 35 x 90 mm, with a single line of digits , not less than three in number, comprising light-emitting diodes manufactured from gallium-based semi-conduc ­ tor compounds mounted thereon. Each digit is composed of seven segments plus a decimal point and the line of digits has a protective cover of transparent plastic 0 ex 85.21 D II Read-only memories (ROMs), in the form of a monolithic integrated circuit, with a storage capacity of 16 K x 8 bits , with read-register and output control , contained in a housing whose exterior dimensions do not exceed 50 x 16 mm, with not more than 40 connecting pins , and bearing :  an identification marking either consisting of one of the following combinations of figures or including one of those combinations : from 62 000 to 62 999 or  other identification markings relating to ROMs complying with the abovementioned description 8,5 ex 85.21 D II Programmable, non-erasable , read-only memories (PROMs) of Schottky TTL technology, with a storage capacity of 1 K bit, in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 9 x 23 mm, with 16 connecting pins , and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 14 S 10 24 S 10 24 SA 10 247 A 10 No L 144/ 10 Official Journal of the European Communities 2 . 6 . 83 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II (cont 'd) 27 S 20 27 S 21 29760 29761 38510 5300 5301 53 S 140 53 S 141 54 S 287 54 S 387 54700 5603 5623 6300 6301 63 S 140 63 S 141 7052 7057 74 S 287 74 S 387 7610 7611 82 S 126 82 S 129 8520 8521 93417 93427 or  other identification markings relating to PROMs complying with the abovementioned description 11,5 ex 85.21 D II Programmable, non-erasable , read-only memories (PROMs) of Schottky TTL technology, with a storage capacity of 2 K bits , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with not more than 24 connecting pins, and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 27 S 12 27 S 13 28 L 22 28 LA 22 29613 29770 29771 38510 5305 5306 5308 5309 53 S 240 53 S 241 54 S 570 54 S 571 5604 5624 6305 6306 6308 6309 2 . 6 . 83 Official Journal of the European Communities No L 144/ 11 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II (cont 'd ) 63 S 240 63 S 241 6335 6336 7053 7058 74 S 570 74 S 571 76 LS 03 7620 7621 82 S 114 82 S 130 82 S 131 93436 93446 or  other identification markings relating to PROMs complying with the abovementioned description 11,5 ex 85.21 D II Programmable, non-erasable , read-only memories (PROMs), with a storage capacity of 4 K bits , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with not more than 24 connecting pins , and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 18 S 42 18 S 46 18 SA 42 18 SA 46 24 S 41 24 SA 41 27 S 15 27 S 25 27 S 26 27 S 27 27 S 28 27 S 29 27 S 30 27 S 31 27 S 32 27 S 33 28 L 42 28 L 45 28 P 42 28 P 45 28 R 45 7121 7122 7123 7124 7125 7126 74 S 472 74 S 473 74 S 474 74 S 475 74 S 476 74 S 477 74 S 572 74 S 573 7640 7641 7642 7643 7644 7645 7647 7648 7649 82 HS 137 82 HS 147 38510 5340 5341 53 S 440 53 RA441 53 RS 441 53 S 441 5348 5349 5350 5351 5352 5353 54 S 472 54 S 473 54 S 474 54 S 475 54 S 476 54 S 477 54 S 572 54 S 573 54740 54741 5605 S675 28 SA 41 28 S 42 28 SA 42 28 S 45 28 S 46 28 SA 46 82 S 115 82 S 136 82 S 137 82 S 140 6340 6341 63 S 440 No L 144/ 12 Official Journal of the European Communities 2 . 6 . 83 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II (cont'd) 29620 63 RA 441 82 S 141 29621 63 RS 441 82 S 142 29622 63 S 441 82 S 146 29623 6348 82 S 147 29624 6349 29625 6350 29626 6351 93438 29627 6352 93448 6353 93452 93453 3604 3624 HM 6641 3625 7054 7059 or  other identification markings relating to PROMs complying with the abovementioned description 0 ex 85.21 D II Programmable, non-erasable, read-only memories (PROMs) with a storage capacity of 8 K bits , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with not more than 24 connecting pins or 28 contact areas , and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 24 S 81 6380 82707 24 SA 81 6381 82708 24 S 86 6388 82 HS 185 6389 82 LS 180 63 S 840 82 LS 181 27 S 180 63 S 841 82 S 180 27 S 181 82 S 181 27 S 185 82 S 182 27 S 35 7050 82 S 183 7055 82 S 184 7060 82 S 185 28 L 85 82 S 2708 28 L 86 28 P 85 7127 28 R 35 7128 87 S 180 28 R 85 7129 87 S 181 28 S 2708 7130 87 S 184 28 S 85 7131 87 S 185 28 S 86 7132 87 S 186 28 SA 86 87 S 187 29623 74 LS 478 29630 74 S 2708 29631 74 S 454 93450 29632 74 S 455 93451 29633 74 S 478 93460 29634 74 S 479 93461 29635 93465 29636 93466 29637 7608 93 L 450 29650 7680 93 L 451 29651 7681 29652 7684 29653 7685 9460 7686 7687 3628 7688 7689 2 . 6 . 83 Official Journal of the European Communities No L 144/ 13 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II (cont 'd) 77 S 180 77 S 181 77 S 184 77 S 185 77 S 186 77 S 187 5380 5381 5388 5389 53 S 840 53 S 841 54 LS 478 54 S 2708 54 S 454 54 S 455 54 S 478 54 S 479 or TBPS 81 M 0 ex 85.21 D II  other identification markings relating to PROMs complying with the abovementioned description Programmable , non-erasable, read-only memories (PROMs), with a storage capacity of 16 K bits , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with not more than 24 connecting pins or 28 contact areas , and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 27 S 45 HM 76 160-2 HM 76 160-5 HM 76 161-2 HM 76 161-5 HM 76 16-2 HM 76 16-5 TBP 28 L 166 TBP 28 P 166 TBP 28 R 166 TBP 28 S 166 29681 29681 A 29683 29683 A 3636 3636-1 M 36 36 53 S 1641 53 LS 1681 53 PS 1681 53 S 1681 DM 77 S 190 DM 77 S 191 MM 82 S 190 SM 82 S 190 S 82 S 190 MM 82 S 191 SM 82 S 191 N 82 S 191 S 82 S 191 DM 87 S 190 DM 87 S 191 93 510 C 93 510 M 93 511 C 93 511 M 63 S 1641 63 LS 1681 63 PS 1681 63 S 1681 7134 7136 7137 7138 4 ex 85.21 D II or  other identification marking relating to PROMs complying with the abovementioned description Programmable , non-erasable , read-only memories (PROMs), with a storage capacity of 32 K bits , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 17 x 39 mm , with not more than 24 connecting pins , and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : TMS 25 P 32 2732 C TMS 27 P 32  other identification markings relating to PROMs complying with the abovementioned description 0 No L 144/ 14 Official Journal of the European Communities 2 . 6 . 83 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II Programmable, non-erasable, read-only memories (PROMs), with a storage capacity of 64 K bits , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with not more than 28 connecting pins , and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : TMS 25 P 64 2764 C TMS 27 P 64 0 ex 85.21 D II or  other identification marking relating to PROMs complying with the abovementioned description Electronic, programmable, read-only memories (EPROMs), UV-erasable, with a storage capacity of 2 K bits , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 17 x ?9 mm, with a quartz window on the upper surface, and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : B 1702 A AMI 702 ADC 82140 PP 0 ex 85.21 D II or  other identification markings relating to EPROMs complying with the abovementioned description Electronic, programmable, read-only memories (EPROMs), UV-erasable, with a storage capacity of 32 K bits , with the exclusion of the organization of 4 K x 8 bits , having an access time not exceeding 300 ns , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with a quartz window on the upper surface , and bearing :  an identification marking either consisting of one of the following combinations of figures and letters or including one of those combinations : 2532 25 A 32 25 L 32 2732 68732 68 L 732 8,5 ex 85.21 D II or  other identification markings relating to EPROMs complying with the abovementioned description Electronic , programmable, read-only memories (EPROMs), UV-erasable, in the form of a monolithic integrated circuit, with a storage capacity of 4 K x 8 bits , having an access time not exceeding 300 ns , contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with a quartz window on the upper surface, and bearing :  an identification marking either consisting of the following combination of figures or letters or including this combination : 2732 A- 3 or  other identification markings relating to EPROMs complying with the abovementioned description 6 2 . 6 . 83 Official Journal of the European Communities No L 144/ 15 CCT heading No Description Rate of autonomous duty ( °/o ) ex 85.21 D II Electronic, programmable , read-only memories (EPROMs), UV-erasable, with a storage capacity of 64 K bits , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with a quartz window on the upper surface, and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 2564 2764 68 L 64 68764 68 A 764 68 L 764 68766 or  other identification markings relating to EPROMs complying with the abovementioned description 11,5 ex 85.21 D II Electronic, programmable, read-only memories (EPROMs), UV-erasable, with a storage capacity of 128 K ( 16 K x 8) bits , having an access time not exceeding 200 ns , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with a quartz window on the upper surface, with not more than 28 connecting pins, and bearing :  an identification marking either consisting of the following combination of figures or including this combination : 27128 or  other identification markings relating to EPROMs complying with the abovementioned description 0 ex 85.21 D II Dynamic, random-access memories (D-RAMs), with a storage capacity of 16 K x 4 bits , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 9 x 24 mm, with 18 connecting pins, and bearing :  an identification marking either consisting of one of the following combinations of figures and letters or including one of those combinations : IMS 2620 TMS 4416 MB 81416 or  other identification markings relating to D-RAMs complying with the abovementioned description 12 ex 85.21 D II Dynamic, random-access memories of N-MOS technology (N-MOS D-RAMs), with a storage capacity of 256 K bits , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 17 x 34 mm, with not more than 20 connecting pins, and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 41245 UPD 41256 D No L 144/ 16 Official Journal of the European Communities 2 . 6 . 83 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II (cont 'd) TMM 41257 MCM 4256 S TMM 4256 AP TMM 4256 P MCM 4257 S HM 50257 MCM 6256 82256 or  other identification markings relating to N-MOS D-RAMs complying with the abovementioned description 0 ex 85.21 D II Static, random-access memories of N-MOS technology (N-MOS S-RAMs), with a storage capacity of 256 x 4 bits , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with not more than 24 connecting pins, and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : M 120 8101 8111 2101 21 H 01 9101 2102 91 L 01 2111 9111 21 H 11 91 L 11 2112 9112 21 H 12 91 L 12 or  other identification markings relating to N-MOS S-RAMs complying with the abovementioned descriptions 0 ex 85.21 D II Static , random-access memories of N-MOS technology (N-MOS S-RAMs), with a storage capacity of 8 K bits , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with not more than 24 connecting pins, and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 4008 4118 PD 421 4801 8104 8108 8112 8114 8185 or  other identification markings relating to N-MOS S-RAMs complying with the abovementioned description 0 ex 85.21 D II Static , random-access memories of N-MOS technology (N-MOS S-RAMs), with a storage capacity of 2 K x 8 bits , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with 24 connecting pins or not more than 32 contact areas, and bearing : 2 . 6 . 83 Official Journal of the European Communities No L 144/ 17 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II (cont'd)  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : MCM 2016 TMM 2016 2128 3528 TMS 4016 4802 58725 8128 or  other identification markings relating to N-MOS S-RAMs complying with the abovementioned description 8,5 ex 85.21 D II Static, random-access memories H-MOS technology (H-MOS S-RAMs), with a storage capacity of 1 K x 4 bits and access time not exceeding 70 ns, in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 8 x 23 mm, with not more than 18 connecting pins, and bearing :  an identification marking either consisting of one of the following combinations of figures and letters or including one of those combinations : NEC UDP 2149 SY 2149 H AM 2149 TMS 2149 or  other identification markings relating to H-MOS S-RAMs complying with the abovementioned description 8,5 ex 85.21 D II Static , random-access memories of complementary MOS technology (C-MOS S-RAMs), with a storage capacity of 4 K x 1 bit, a maximum access time not exceeding 70 ns and a standby mode supply current of less than 1 mA, in the form of a monolithic integrated circuit, contained in a housing whose dimensions do not exceed 9 x 26 mm, with 18 connecting pins , and bearing :  an identification marking either consisting of the following combination of figures or including this combination : 6147 or  other identification markings relating to C-MOS S-RAMs complying with the abovementioned description 4 ex 85.21 D II Static, random-access memories of C-MOS technology (C-MOS S-RAMs), with a storage capacity of 64 K bits , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 18 x 39 mm, with not more than 28 connecting pins, and bearing :  an identification marking consisting of the following combination of figures and letters or including one of those combinations : TC 5564 TC 5565 C HM 6264 P-15 MB 8464  other identification markings relating to C-MOS S-RAMs complying with the abovementioned description 0 No L 144/ 18 Official Journal of the European Communities 2 . 6 . 83 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II Static, random-access memories of TTL technology (TTL S-RAMs), with a storage capacity of 1 K bit, in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 16 x 30 mm, with not more than 22 connecting pins, and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 93412 93 L 412 93415 93 L 415 93422 93 L 422 93425 93 F 425 93 L 425 2205 2510 2511 74 LS 214 74 LS 215 74 LS 314 74 LS 315 74 S 207 74 S 208 74 S 214 74 S 314 or  other identification markings relating to TTL S-RAMs complying with the abovementioned description 0 ex 85.21 D II Single-chip microcomputers , in the form of a monolithic integrated circuit , consisting of an arithmetical unit with a capacity of 4 bits plus a read-only memory (ROM) with a capacity of not less than 18 K bits and not more than 65 K bits and a random-access memory (RAM) with a capacity of not less than 512 bits and not more than 4 K bits , contained in a housing whose exterior dimensions do not exceed 17 x 58 mm, with not more than 80 connecting pins, and bearing :  an identification marking either consisting of one of the following combinations of figures and letters or including one of those combinations : CD 3200 to 3299 TMC 0270 to 0279 TMC 0500 to 0599 TMC 0980 to 0989 TMC 1500 to 1599 TMC 1980 to 1999 TP 0310 to 03299 TP 0450 to 04599 TP 0480 to 04899 TP 0500 to 05999 HD 38800 HD 38820 HD 44796 HD 44800 HD 44801 HD 44820 HD 44840 HD 44860 or  other identification markings relating to single-chip microcomputers com ­ plying with the abovementioned description 0 ex 85.21 D II Single-chip microcomputers , in the form of a monolithic integrated circuit, consisting of an arithmetical unit with a capacity of 8 bits , a 12 bit timer, an internal clock, a read-only memory (ROM), with a capacity of 32 K bits and a random access memory (RAM), with a capacity of 1 K bit, with 48 input/output gates , contained in a housing whose exterior dimensions do not exceed 17 x 58 mm , with not more than 64 connecting pins , and bearing :  an identification marking either consisting of one of following combinations of figures and letters or including one of those combinations : HD 6301 HD 6305 HD 6801 HD 6805 PD 7801 2 . 6 . 83 Official Journal of the European Communities No L 144/ 19 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II (cont'd) ex 85.21 D II or  other identification markings relating to single-chip microcomputers complying with the abovementioned description P-MOS 12/24-hour clock circuits , incorporating an elapsed time facility, in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 53 x 14 mm, with 40 connecting pins, for the manu ­ facture of instrument panel clocks and clocks of a similar type for motor vehicles (a), and bearing :  an identification marking either consisting of the following combination of figures and letters or including this combination : MM 53124 or  other identification markings relating to clock circuits complying with the abovementioned description 10 0 ex 85.21 D II C-MOS clock circuits , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions dot not exceed 16 x 54 mm, with not more than 42 connecting pins , for the production of automatic time-switches , instru ­ ment panel clocks and clocks of a similar type for motor vehicles (a), and bearing :  an identification marking either consisting of one of the following combinations of figures and letters or including one of these combinations : HI 2060 HI 2065 T 3605 or  other identification markings relating to clock circuits complying with the abovementioned description 0 ex 85.21 D II C-MOS clock circuits , operating from a single 1,55 V power supply, with a liquid crystal display (LCD) driver, in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 15 x 21 mm, with not more than 56 connecting pins , and bearing :  an identification marking either consisting of the following combination of figures and letters or including this combination : TC 8219 AF or  other identification markings relating to C-MOS clock circuits complying with the abovementioned description 0 ex 85.21 D II N-MOS programmable interval timers (N-MOS PITs), in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with not more than 24 connecting pins , and bearing :  an identification marking either consisting of the following combination of figures or including this combination : 8253 or  other identification markings relating to N-MOS PITs complying with the abovementioned description 11,5 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 144/20 Official Journal of the European Communities 2 . 6 . 83 DescriptionCCTheading No Rate of autonomous duty (%) ex 85.21 D II Monolithic integrated circuits , consisting of eight independent elements capable of controlling the eight segments and/or characters of fluorescent or gas discharge displays , contained in a housing whose exterior dimensions do not exeed 7 x 23 mm, with 18 connecting pins , and bearing :  an identification marking either consisting of one of the following combinations of figures or including one of those combinations : 513 514 534 594 6118 6128 6138 or  other identification markings relating to circuits complying with the abovementioned description 0 ex 85.21 D II Programmable , non-erasable, logic circuits (field programmable logic array) of TTL Schottky technology, with not more than 48 AND functions , not more than eight OR functions and not more than 16 inputs , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with not more than 28 connecting pins , and bearing :  an identification marking consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 82 S 100 EP 54 AS 839 FP 74 AS 839 82 S 101 FP 54 AS 840 FP 74 AS 840 93458 SN 54 LS 333 SN 74 LS 333 93459 SN 54 LS 334 SN 74 LS 334 SN 54 LS 335 SN 74 LS 335 SN 54 LS 336 SN 74 LS 336 or  other identification markings relating to programmable logic arrays complying with the abovementioned description 5 ex 85.21 D II Arithmetic-logic units of H-MOS technology, in the form of a monolithic integrated circuit, consisting of one 32 bit register, one 24 bit register, one 4 bit register , twelve 1 bit registers , two 16 X 24 bit service memories , one logic network performing arithmetic and logic operations, decodifying logic, an error detection and management logic , one 8 bit counter, and a timing network, contained in a housing whose exterior dimensions do not exceed 23 x 82 mm, with 64 connecting pins , and bearing :  the identification marking ALU 0486 ur  other identification markings relating to arithmetic-logic units complying with the abovementioned description 0 ex 85.21 D II Sequence control circuits of H-MOS technology, in the form of a monolithic integrated circuit , consisting of one 32 bit register, three 16 bit registers , one 16 x 16 bit service memory, one 7 X 17 bit last in first out (LIFO) memory, one adder circuit, decodifying logic , priority logic , error detection and management logic , one 16 bit multiplexer, one 8 bit counter and a timing nework, contained in a housing whose exterior dimensions do not exceed 23 x 82 mm, with 64 connecting pins , and bearing : 2 . 6 . 83 Official Journal of the European Communities No L 144 /21 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II (cont 'd)  the identification marking CSS 0484 or  other identification markings relating to sequence control circuits complying with the abovementioned description » 0 ex 85.21 D II Logic control circuits of H-MOS technology, in the form of a monolithic integrated circuit , consisting of one 7 bit register, three timers , one multiplexer , sequential and combining networks intended to perform control operations , decodifying logic, error detection and management logic and a timing network, contained in a housing whose exterior dimensions do not exceed 23 x 82 mm, with 64 connecting pins , and bearing :  the identification marking MIC 0482 or  other identification markings relating to logic control circuits complying with the abovementioned description 0 ex 85.21 D II Amplifiers , in the form of a monolithic integrated analogue circuit , contained in a housing whose dimensions do not exceed 1,65 x 3,56 x 3,56 mm, with not more than 10 connecting pins , for use in products falling within subheading 90.19 B I (a), and bearing :  an identification marking either consisting of one of the following combinations of figures and letters or including one of those combinations : V 35 C 05 or  other identification markings relating to amplifiers complying with the abovementioned description 0 ex 85.21 D II Direct-access memory controllers of N-MOS technology (N-MOS DMA control ­ ler), in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 23 x 82 mm , with not more than 64 connecting pins , and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 8237 8257 HD 6844 HD 68 A 44 HD 68 B 44 HD 68450-4 HD 68450-6 HD 68450-8 AM 9517 A or  other identification markings relating to N-MOS DMA controllers complying with the abovementioned description 11,5 ex 85.21 D II Enhanced programmable communications interface (EPCI), in the form of a monolithic integrated circuit , contained in a housing whose external dimensions do not exceed 16 x 38 mm, with not more than 28 connecting pins , and bearing : (a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 144/22 Official Journal of the European Communities 2 . 6 . 83 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II (cont'd)  an identification marking either consisting of the following combination of figures or including that combination : 2661 or  other identification markings relating to EPCIs complying with the above description 0 ex 85.21 D II Image sensors , consisting of not less less than 128 and not more than 3 456 photosensitive areas , of a matrix linked to shift registers , amplification circuits and control circuits , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 16 x 46 mm, with a glass window on the upper surface, with not more than 24 connecting pins , and bearing :  one of the following identification markings : TC 101 TC 103 TC 102 TC 104 or  other identification markings relating to linear image sensors complying with the abovementioned description 11,5 ex 85.21 D II Random-access memories of ECL technology (ECL-RAMs), with a storage capacity of 1 K x 4 bits , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 10 x 10 mm, with not more than 28 connecting pins, and bearing :  an identification marking either consisting of the following combination of figures or figures and letters or including one of those combinations : PB 10474 100474 or  other identification markings relating to ECL-RAMs complying with the abovementioned description 0 ex 85.21 D II Electronic control circuits of N-MOS technology (N-MOS ECLs), in the form of a monolithic integrated circuit for the control of D-RAMs, capable of multiplexing addresses and of generating timing, contained in a housing whose exterior dimensions do not exceed 17 x 53 mm, with not more than 40 connecting pins, and bearing :  an identification marking either consisting of the following combination of figures or figures and letters : TMS 4500 8203 8207 or  other identification markings relating to N-MOS ECLs complying with the abovementioned description 0 ex 85.21 D II Interface logic circuits (FSLs) between floppy disc control (FDC) and the control circuit (driver), with data recovery and precompensation logic functions of N-MOS technology, in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 8,5 x 26,5 mm, with not more than 20 connecting pins, and bearing : 2 . 6 . 83 Official Journal of the European Communities No L 144/23 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II (cont 'd)  an identification marking either consisting of the following combination of figures and letters or including this combination : WD 1691 or  other identification markings relating to interface logic circuits (FSLs) complying with the abovementioned description 0 ex 85.21 D II Contention resolving local area network (LAN) controllers , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 51 x 16 mm, with not more than 48 connecting pins, and bearing :  an identification marking either consisting of the following combination of figures or figures and letters or including one of those combinations : AM 7990 82586 or  other identification markings relating to contention resolving local area ¢ network controllers complying with the abovementioned description 0 ex 85.21 D II Serial interfaces , capable of implementing the data stream encoding, decoding and associated control functions for a local area network, in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 16 x 33 mm, with not more than 24 connecting pins , and bearing :  an identification marking either consisting of the following combination of figures or figures and letters or one of those combinations : AM 7991 82501 or  other identification markings relating to serial interface devices complying with the abovementioned description 0 ex 85.21 D II N-MOS programmable communication interfaces, (N-MOS PCIs), in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with not more than 28 connecting pins, and bearing :  an identification marking either consisting of the following combination of figures and letters or including this combination : 8251 A or  other identification markings relating to N-MOS PCIs complying with the abovementioned description 11,5 ex 85.21 D II Field programmable array logics (PALs) of bipolar technology, in the form of a monolithic integrated circuit, with fusible links, a programmable AND array, fixed OR array, not more than 20 inputs and not more than 10 outputs , whether or not with registers , contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with not more than 28 connecting pins, and bearing : No L 144/24 Official Journal of the European Communities 2 . 6 . 83 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II (cont 'd)  an identification marking either consisting of the following combination of figures and letters or including one of those combinations : 10'H 8 16 L 8 18 L 4 12 H 6 16 R 8 20 L 2 14 H 4 16 R 6 20 CI 16 H 2 16 R 4 20 L 10 16 CI 16X4 20X 10 10 L 8 16 A 4 20X8 12 L 6 12 L 10 20X4 14 L 4 14 L 8 16 L 2 16 L 6 or  other identification markings relating to PALs complying with the abovementioned description 5 ex 85.21 D II Semi-custom logic arrays (Gate arrays) of C-MOS technology, in the form of a monolithic integrated circuit, with not less than 8 000 2-input NAND functions, contained in a nousing whose exterior dimensions do not exceed 39 x 39 mm , with not less than 179 connecting pins, and bearing :  an identification marking either consisting of the following combination of figures and letters or including this combination : MB 66000 VH or  other identification markings relating to C-MOS logic arrays complying with the abovementioned description 0 ex 85.21 D II Monolithic integrated circuits , consisting of a static random-access memory (S-RAM), with a storage capacity of 256 bits superimposed bit-for-bit on a repro ­ grammable electrically erasable read-only memory (E2-PROM), contained in a nousing whose exterior dimensions do not exceed 8x23 mm, with 1 8 connecting pins , and bearing :  the identification marking X 2210 or  other identification markings relating to S-RAMs superimposed on E2 -PROMs complying with the abovementioned description 11 ex 85.22 C II Electromagnetic displays , consisting of seven electromagnetic coils which by means of the residual magnetism in the stators provide indefinite memory, seven pivoting light-reflecting segments each of which is attached to a bar magnet . The display is contained in a housing whose exterior dimensions do not exceed 28 x 36 x 50 mm 0 ex 85.22 C II Portable machines for reading and writing Braille with tactile read-out and magnetic tape cassette recording systems , microphone and speaker, equipped with a standard electro-mechanical Braille typewriter keyboard and an electro ­ mechanical Braille read-out unit with 20 characters , all contained in a case whose exterior dimensions do not exceed 24 x 36 x 11 cm 0 ex 85.23 B Hyperfrequency coaxial cables with a diameter of not less than 3 mm and not more than 12 mm, with a weight of not less than 20 g/m and not more than 300 g/m 0 ex 90.02 Image reversers made up from an assembly of optical fibres 0 2 . 6 . 83 Official Journal of the European Communities No L 144/25 CCT heading No Description Rate of autonomous duty (%) ex 90.13 Liquid crystal displays (LCDs), consisting of a layer of liquid crystals between two glass sheets or plates , with a minimum of eight and a maximum of 31 figures or letters , contained in a housing whose exterior dimensions do not exceed 25 x 154 mm, with not more than 192 contact areas , and bearing :  an identification marking either consisting of one of the following combinations of figures or including one of those combinations : from 1000000-0001 to 9999999-9999 or  other identification markings relating to LCDs complying with the abovementioned description 0 ex 90.19 A III Vascular prostheses of which the largest opening has an internal diameter not exceeding 8 mm 0 ex 90.19 A III Heart valves 0 ex 90.19 B I Receivers for hearing aids , contained in a housing whose external dimensions , including correcting points , do not exceed 3,2 x 6,5 x 4,5 mm 0 ex 90.19 B II Reading appliances for the blind , in which a miniature camera using photo ­ transistors transmits letters onto a scanning board with piezo-electric pencils , and their parts and accessories 0 ex 90.20 Apparatus for the irradiation of biological samples incorporating permanently shielded caesium 137 radioactive sources , an exposure chamber whose volume does not exceed 930 cubic centimetres , an electrically driven turntable and a digital timer 0 ex 98.04 A II Non-fibrous plastic pen-tips with an internal channel 0 No L 144/26 Official Journal of the European Communities 2 . 6 . 83 TABLE II CCT heading No Description Rate of autonomous duty (%) ex 27.07 A I Crude light oils containing by weight :  not less than 1 0 % of vinyltoluenes  not less than 10 % of indene  not less than 1 % and not more than 5 % of naphthalene 0 ex 27.10 B III Mixture of hydrocarbons, consisting of 85 % or more of linear paraffins by weight, with a chain length of 8 to 16 carbon atoms , and of not more than 13 % of alkylbenzenes by weight, with a linear chain of 10 to 12 carbon atoms 0 ex 27.13 B II Synthetic paraffin wax having a molecular weight of not less than 460 and not more than 1 560 0 ex 28.04 B Helium 0 ex 28.13 IJ Tellurium dioxide 0 ex 28.14 B Iodine pentafluoride 0 ex 28.21 Chromium dioxide 0 ex 28.31 C Lithium hypochlorite 0 ex 28.38 C Potassium hydrogenperoxomonosulphate 0 ex 28.39 A Potassium nitrite for the manufacture of cooling and cutting fluids used in the working of metal or metal carbides (a) 0 ex 28.40 B II pentaCalcium hydroxide tris(orthophosphate) for use in non-ferrous metallurgy (a) 0 ex 28.42 A VI Lithium carbonates not corresponding to the following specifications in the form of white powder, containing 98,5 % or more of Li2CO3 and :  less than 2 ppm of arsenic  less than 200 ppm of calcium  less than 200 ppm of chlorides  less than 20 ppm of iron  less than 150 ppm of magnesium  less than 20 ppm of heavy metals  less than 300 ppm of potassium  less than 300 ppm of sodium  less than 200 ppm of sulphates 0 28.46 A I b) Sodium borates, anhydrous 0 ex 28.47 C Potassium permanganate 0 ex 28.47 F Calcium wolframate, Tor the manufacture of ferro-alloys or deca-ammonium 4 1 -oxododecawolframate (ammonium paratungstate) (a) 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 2 . 6 . 83 Official Journal of the European Communities No L 144/27 CCT heading No Description Rate of autonomous duty (%) ex 28.48 B III Hydrotalcite (INN) 0 ex 28.48 B III Tetra aluminium nonamagnesium dicarbonate hexacosahydroxide heptahydrate 0 28.51 A Deuterium, deuterium oxide (heavy water) and other compounds of deuterium ; hydrogen and compounds thereof, enriched in deuterium, mixtures and solutions containing these products (EURATOM) 0 ex 28.52 B Lanthanum bromide oxide 0 ex 28.55 A Phosphides of iron (ferro-phosphorus) containing by weight :  not less than 68 % and not more than 72 °/o of iron  not less than 22 % and not more than 26 % of phosphorus  not more than 3,5 % of silicon of which not less than 99 % by weight is of a particle size of less than 20 micro ­ metres ; for the manufacture of varnishes or paints (a) 0 ex 28.57 A Silane (silicon hydride) 0 ex 28.57 B Manganese nitride containing not more than 8 % of nitrogen by weight 0 ex 29.01 C I beta-Pinene 0 ex 29.01 D VII Vinyltoluenes 0 ex 29.01 D VII 1,3-Diisopropylbenzene with a purity of not less than 94 % by weight 0 ex 29.02 A I Carbon tetrafluoride (tetrafluoromethane) 0 ex 29.02 A II b) 1,2,3-Trichloropropenes 0 ex 29.02 A III Vinyl bromide 0 ex 29.02 A III 1 ,2-Dibromoethane 0 ex 29.02 A V Bromochloromethane 0 ex 29.02 B 1,6,7,8,9,14,15,16,17,17,18,18-Dodecachloropentacyclo [ 12.2.1.1 .6'9 .02,13 .05 &gt; 10] octadeca-7,15-diene, for use in the manufacture of polyamide (a) 0 ex 29.02 C Di- or tetrachlorotricyclo [8.2.2.24 &gt;7 ] hexadeca-l(12),4,6,10,13,15-hexane-mixed isomers 0 ex 29.03 A Methanesulphonic acid 0 ex 29.03 B II Nitromethane 0 ex 29.03 B II 1-Nitropropane 0 ex 29.03 B II 2-Nitropropane 0 ex 29.03 B II Nitroethane 0 ex 29.03 C I Methansulphonyl chloride 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 144/28 Official Journal of the European Communities 2 . 6 . 83 CCT heading No Description Rate of autonomous duty(%) ex 29.04 C I Butane- 1,3-diol 0 ex 29.04 C I 2,4,7,9-Tetramethyldec-5-yne-4,7-diol 0 ex 29.04 C V 2,2-Bis(bromomethyl)propanediol 0 29.05 A II Menthol 0 ex 29.06 A IV 2-Isopropylphenol 0 ex 29.06 B V 4,4'-(2,3-DimethyltetramethyIene)dipyrocatechol , not less than 98 % pure 0 ex 29.06 B V 6,6',6"-Tri-?erf-butyl-4,4',4"-(l-methylpropan-l-yl-3-ylidene)tri-m-cresol, whether or not containing toluene of crystallization 0 ex 29.06 B V 2,5-Di(ferf-pentyl)hydroquinone 0 ex 29.07 C III 2,4-Dinitro-6-octylphenol 0 ex 29.08 A III c) Bis(phenoxyphenoxy)benzene, mixed isomers 0 ex 29.08 A III c) Sodium 4-(2-methylallyloxy)benzenesulphonate 0 ex 29.09 B 1 ,2-Epoxybutane 7 ex 29.13 A I 5-Methylhexan-2-one 0 ex 29.13 A I 3,3-Dimethylbutanone 0 ex 29.13 Bib) Refined natural bornan-2-one(camphor) 0 ex 29.13 D I b) 1 1 -alpha, 17,21 -Trihydroxy- 1 6- beta-methylpregna- 1 ,4-diene-3,20-dione 0 ex 29.13 E 4-Methoxy-4-methylpentan-2-one 0 ex 29.13 F 1,4-Naphthoquinone 0 ex 29.13 G II l-Chloro-3,3-dimethylbutanone 0 ex 29.14 A II c) 4 l6-alpha,l7-alpba-Epoxy-20-oxopregn-5-en-5-beta-yl acetate 6 ex 29.14 A II c) 4 20-Oxopregna-5,16-dien-3- £eta-yl acetate 0 ex 29.14 A XI 2,2'-Ethylenedioxydiethyl-bis 2-ethylbutyrate) 0 ex 29.14 B IV b) Butyl perchlorocrotonate 0 29.15 A IV a) Azelaic acid and sebacic acid 0 ex 29.15 B l,4,5,6,7,7-Hexachloro-8,9,10-trinorborn-5-ene-2,3-dicarboxylic anhydride (chlorendic anhydride) 0 ex 29.15 C III Benzene- 1 ,2 ,4-tricarboxylic acid 0 ex 29.15 C III Benzene- 1 ,2 ,4-tricarboxylic acid 1,2-anhydride 0 ex 29.15 C III Tetrachlorophthalic anhydride 0 2 . 6 . 83 Official Journal of the European Communities No L 144/29 CCT heading No Description Rate of autonomous duty (%) ex 29.15 C III Benzyl-3-isobutyryloxy- 1 -isopropyl-2,2-dimethylpropyl phthalate 0 ex 29.15 C III Tetrabromophthalic anhydride 0 ex 29.16 A II Malic acid and its salts, with an /.- isomer of not less than 94 % 0 ex 29.16 A VIII a) 2,2-Bis(hydroxymethyl)propionic acid 0 ex 29.16 B VI Octadecyl-3-(3,5-di-fert-butyl-4-hydroxyphenyl)propionate 0 ex 29.16 B VI Pentaerythritol tetrakis[3-(3,5-di-ferf-butyl-4-hydroxyphenyl)propionate] 0 ex 29.16 D Dinoprostone (INN) 0 ex 29.16 D Alprostadil (INN) 0 ex 29.19 C 2,2-Bis(chloromethyl)trimethylene tetrakis(2-chloroethyl) bis(phosphate) 5 ex 29.21 B II 0,0-Dioctadecyl pentaerythritol bis(phosphite) 0 ex 29.21 B II l,l'-Dimethyl-2,2'-oxydiethylene tetraphenyl bis(phosphite) 0 ex 29.22 A III ferf-Butylamine 0 ex 29.22 A III 1 , 1 ,3,3-Tetramethylbutylamine 0 ex 29.22 A III 1 , 1 -Dimethylprop-2-ynyIamine 0 ex 29.22 B II N,N,N',N'-Tetrabutylhexamethylenediamine 0 ex 29.22 D VII N-( 1 -Ethylpropyl)-2,6-dinitro-3,4-xylidine 7 ex 29.22 E II 1 ,8-Naphthylenediamine 0 ex 29.22 E II m-Phenylenebis(methylamine) 0 ex 29.23 A II Dinoprost (INN), Trometamol (INN) salt 0 ex 29.23 A II ( + )-4-Dimethylamino-3-methyl- 1 ,2-diphenylbutan-2-ol 0 ex 29.23 A II 1 -Deoxy- 1 -(octylamino)-D-glucitol 0 ex 29.23 B II Dobutamine (INN) and its salts 0 ex 29.23 C Ketamine hydrochloride (INNM) 0 ex 29.23 D V Tranexamic acid (INN) 0 ex 29.23 D V beta-Alanine 0 ex 29.23 E 4-(2-Hydroxy-3-isopropylaminopropoxy-2,3,6-trimethylphenylacetate 0 ex 29.23 E Methyldopa (INN) 0 ex 29.23 E Diethyl- 1 ,3-benzodioxol-5-ylaminomethylenemalonate 0 ex 29.23 E 6-Acetyl- 1 ,3-benzodioxol-5-ylammonium chloride 0 No L 144/30 Official Journal of the European Communities 2 . 6 . 83 CCT heading No Description Rate of autonomous duty (%) ex 29.23 E Levodopa (INN) 0 ex 29.23 E Nadolol (INN) 0 ex 29.25 A II N-Acetyl-DL-valine 0 ex 29.25 A II (3-Methacrylamidopropyl)trimethylammonium chloride 0 ex 29.25 A II 2-Acrylamido-2-methylpropanesulphonic acid 0 29.25 B II a) Phenobarbital (INN) and its salts 11 ex 29.25 B II c) Barbituric acid 0 ex 29.25 B III b) Bendiocarb (ISO) 0 ex 29.25 B III b) 3,5-Dichloro-N-(l , 1 -dimethylprop-2-ynyl)benzamide 0 ex 29.27 ( )- Af-(a//&gt;/w-Cyano-4-hydroxy-3-methoxy-&lt;alpha-methylphenethyl)acetamide 0 ex 29.27 2-(3-Phenoxyphenyl)propiononitrile 0 ex 29.27 Octocrilene (INN) 0 ex 29.29 20-Hydroxyiminopregna-5,16-dien-3-yl acetate 0 ex 29.29 Carbidopa (INN) 0 ex 29.29 Robenidine-hydrochloride (INNM) 0 ex 29.29 N,N-Diethylhydroxylamine 0 ex 29.29 3,3'-Bis(3,5-di-ferf-butyl-4-hydroxyphenyl)-.N,Ar-bipropionamide 0 ex 29.30 Q,0-Bis(4- tert-butylphenyl)-N-cyclohexylphosphoramidothioate 0 ex 29.30 Methyl isocyanate 9 ex 29.30 Methylenedicyclohexyl di-isocyanate, mixed isomers 0 ex 29.31 B 2-Methyl-2-(methylthio)propionaldehyde oxime 0 ex 29.31 B Thiophenol 0 ex 29.31 B 2,2'-Thiodiethyl bis[3-(3,5-di-ferf-butyl-4-hydroxyphenyl)propionate] 0 ex 29.31 B 4,4'-Sulphonyldiphenol with a purity of not less than 99,5 % by weight 0 ex 29.31 B Probucol (INN) 0 ex 29.31 B Ethoprophos (ISO) 0 ex 29.34 C Crystalline dimethyltin dichloride in the form of powder, for the production of goods falling within Chapter 70 (a) 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 2 . 6 . 83 Official Journal of the European Communities No L 144/31 CCT heading No Description Rate of autonomous duty (%) 2-ChIoroethylphosphonic acid 2-Diphenylphosphinobenzoic acid 2-Benzotriazol-2-yl-4-( 1 , 1 ,3,3-tetramethylbutyl)phenol 2-Benzotriazol-2-yl-p-cresol 2,6-Di-ferf-butyl-4-[4,6-bis(octylthio)-l,3,5-triazin-2-yl-amino]phenoI Butorphanol (INN) and its salts ( )- 1 - ferf-Butylamino-3-(4-morpholino- 1 ,2,5-thiadiazoI-3-yloxy)propan-2-ol Clotiazepam (INN) 1 ,4-Diazabicyclo[2.2.2]octane (triethylenediamine) 2,4-Di- /erf-butyl-6-(5-chlorobenzotriazol-2-yl)phenol Carpipramine-dihydrochloride (INNM) 2,3-Dihydro-2,2-dimethylbenzofuran-7-ol 1 -Ethyl - 1 ,4-dihydro-4-oxo[ 1 ,3]dioxolo[4,5- £]cinnoline-3-carbonitrile Diphemanil metilsulphate (INN) ex 29.34 C ex 29.34 C ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q and ex 30.03 A II b) ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q and ex 30.03 A II b) ex 29.35 Q and ex 30.03 A II b) 7,6 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 Orazamide (INN) (25/?)-Spirost-5-en-3-wta-ol (diosgenin) and its esters Azatadine-dimaleate (INNM) Amprolium-hydrochloride (INNM) 2-(4-Pyridyl)ethanesulphonic acid Prifinium bromide (INN) Glucurolactone (INN) 2-Chlorodibenz [b,f][1,4]oxazepin-11 (10 H)-one 2,3 ,5 ,6-Tetrachloropyridine Diltiazem hydrochloride (INNM) (6/i,7 /?)-3-Acetoxymethyl-7-[( /?)-2-formyloxy-2-phenylacetamido]-8-oxo-5-thia ­ l-azabicyclo[4.2.0]oct-2-en-2-carboxylic acid and its salts and esters Buspirone hydrochloride (INNM) Encainide hydrochloride (INNM) No L 144/32 Official Journal of the European Communities 2 . 6 . 83 CCT heading No Description Rate of autonomous duty (%) 5-Bromopyrimidine Minoxidil (INN) Triazolam (INN) Diazoxide (INN) (6-R,77?)-7-Amino-3-(5-methyl-l &gt;3,4-thiadiazol-2-ylthiomethyl)-8-oxo-5-thia-l ­ azabicyclo[4.2.0]oct-2-ene-2-carboxylic acid and its salts Captopril (INN) Flunixin-meglumine (INNM) L-Tryptophan 2-Chloro-5-trifluoromethylpyridine Alprazolam (INN) 0 0 0 0 0 0 0 0 0 4,5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.35 Q ex 29.36 ex 29.36 ex 29.36 ex 29.36 ex 29.36 ex 29.38 A ex 29.38 B II ex 29.38 B III ex 29.38 B V ex 29.39 C I ex 29.39 D II ex 29.39 D II ex 29.39 D II ex 29.39 E ex 29.39 E Norfloxacin (INN) Lasalocid-sodium (INNM) 1 -Hydroxy-4-[ 1 -(4-hydroxy-3-methoxycarbonyl- 1 -naphthyl)-3-oxo- 1 //,3/ ­ benzo[de]isochromen-l-yl]-6-octadecyloxy-2-naphthoic acid 3 -[ 1 -(7-Hexadecane- 1 -sulphonamidoindol-3-yl)-3-oxo- 1 //,3H-benzo-[de] isochromen- 1 -yl]indole-7-carboxylic acid Quinethazone (INN) Sulfaguanidine (INN) Sulfathiazole (INN) 4-Chloro-5-sulphamoylanthranil-o-toluidide Nicotinic acid (INN) Panthenol (INN) Folic acid (INN) Nicotinamide (INN) Serum gonadotrophin (INN) Betamethasone 17,21-dipropionate (INNM) Triamcinolone hexacetonide ( INN) Diflorasone di(acetate) (INNM) Calcitonin (INN), salmon-type and its salts Prasterone (INN) 6,6 0 0 0 2 . 6 . 83 Official Journal of the European Communities No L 144/33 CCT heading No Description Rate of autonomous duty (%) ex 29.39 E Calcitonin (INN), porcine 0 ex 29.42 C VII (22/f,25 /l)-Tomat-5-enin-3-teta-ol (Solasodine) 0 ex 29.42 C VII and ex 30.03 A II b) Vindesine sulphate (INNM) 0 ex 29.43 B Ribose 0 ex 29.43 B Sucralfate (INN) 0 ex 29.44 A Epicillin (INN) 0 ex 29.44 A Piperacillin (INN) 0 ex 29.44 A and ex 30.03 A II a) I Piperacillin sodium (INNM) 0 ex 29.44 C and ex 30.03 A II b) Amikacin (INN) and its salts 0 ex 29.44 C and ex 30.03 A II b) Mitomycin (INN) 0 ex 29.44 C Amphotericin B (INN) 0 ex 29.44 C Minocyclin mono-hydrochloride (INNM), dihydrate 0 ex 29.44 C Clindamycin (INN) and its salts and esters 0 ex 29.44 C Spectinomycin dihydrochloride (INNM), pentahydrate 0 ex 29.44 C Nystatin (INN) 0 ex 29.44 C and ex 30.03 A II b) Bleomycin sulphate (INNM) 0 ex 29.44 C Sisomicin sulphate (INNM) 0 ex 29.44 C Spectinomycin sulphate (INNM) 0 ex 29.44 C Tobramycin (INN) and its salts 0 ex 29.44 C Lincomycin (INN) and its salts and esters , for the manufacture of products falling within heading No 30.03 (a) 0 ex 29.44 C Monensin (INN) and its salts 0 ex 29.44 C Cefaclor (INN) and its hydrates, salts and esters 0 ex 29.44 C Netilmicin sulphate (INNM) 0 ex 29.44 C Dibekacin sulphate (INNM) 0 ex 29.44 C Cefoxitin sodium (INNM) 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 144/34 Official Journal of the European Communities 2 . 6 . 83 CCT heading No Description Rate of autonomous duty (%) ex 29.44 C Cefradine (INN) 0 ex 29.44 C Cefamandole (INN) and its salts and esters 0 ex 29.44 C Cefazolin (INN) and its salts 0 ex 29.44 C (6/?,7 /?)-7-[2-Carboxy-2-(4-hydroxyphenyl)acetamido]-7-methoxy-3-(l-methyl-l //-tetrazol-5-ylthiomethyl)-8-oxo-5-oxo-l-azabicyclo[4.2.0]oct-2-ene-2-car-boxy ­ lie acid and its salts and esters 0 ex 29.44 C Josamycin (INN) 0 ex 29.44 C Josamycin propionate (INNM) 0 ex 29.44 C Aclarubicine hydrochloride (INNM) 0 ex 29.44 C Ribostamycin sulphate (INNM) 0 ex 29.45 Potassium tert-butoxide 0 ex 30.01 B II Extracts of suprarenal glands 0 ex 30.02 A Tetanus immunoglobulin 0 ex 30.02 A Anti-tetanus immunoplasma 0 ex 30.02 A German measles immunoplasma 0 ex 30.02 A Mumps immunoplasma 0 ex 30.02 A Whooping-cough immunoplasma 0 ex 30.02 A Rabies immunoplasma 0 ex 30.03 A II b) and B II b) Human albumin, whether or not in solution 0 ex 30.03 A II b) and B II b) Human fibrinogen 0 ex 30.03 A II b) and B II b) Preserved serum prepared on a basis of human blood 0 ex 30.03 A II b) and B II b) Anti-haemophilic globulin and anti-P(D)-globulin derived from human blood 0 ex 30.03 A II b) Mixture of oestrogens of equine origin, in powder form 0 ex 30.03 B II b) Gamma-globulin, in solution, derived from human blood 0 ex 30.03 B II b) Lyophilized gamma-globulin derived from human blood 0 32.01 A I Tanning extracts of wattle (mimosa) 0 ex 32.07 B Inorganic colouring matter preparations mentioned in Note 3 to Chapter 32 , in hollow polyurethane spheres , having a diameter of less than 200 micrometres 0 2 . 6 . 83 Official Journal of the European Communities No L 144/35 CCT heading No Description Rate of autonomous duty (%) ex 32.08 D Glass , in the form of flakes, of a length not less than 0,1 mm and not more than 3,5 mm, of a thickness not less than two and not more than five micrometres 0 ex 32.09 A II and ex 39.01 C V Polyurethane of 2,2'-( £erf-butylimino)diethanol and 4,4'-methylenedi(cyclo ­ hexylisocyanate, dissolved in N,N-dimethylaceteamide, with a copolymer content of not less than 48 % by weight 0 ex 32.09 A II and ex 39.02 C XIV a) Copolymer of /&gt;-cresol and divinylbenzene , dissolved in N, N-dimethylacetamide, with a copolymer content of not less than 48 % by weight 0 ex 35.07 Bromelains (INN) 0 ex 35.07 Mixture of streptokinase (INN) and streptodornase (INN) 0 ex 35.07 Peroxidase 0 ex 37.02 B Colour negative film, of a width not less than 75 mm and not more than 105 mm and of a length of 100 m or more , for use in the manufacture of instant picture film packs (a) 0 ex 38.08 C Hydroabietyl alcohol 0 ex 38.19 G Catalysts , consisting essentially of diphosphorus pentaoxide on an inert support 0 ex 38.19 G Catalysts , in the form of spherical grains , with a diameter of not less than 1,4 mm and not more than 1,8 mm, consisting of boron trifluoride on an aluminium oxide support 0 ex 38.19 G Catalysts , in the form of rodlets , having a length of not more than 5,0 mm and a diameter of not more than 3,6 mm, consisting of copper oxide and dichromium trioxide 0 ex 38.19 G Catalysts , consisting of copper chloride , supported on aluminium oxide, for the preparation of dichloroethane , ethylene , hydrochloric acid and oxygen, with a surface area of less than 90 m2/g ( a) 0 ex 38.19 G Catalysts , consisting of chromium or dichromium trioxide , fixed on a silicon dioxide support with a pore volume , as determined by the nitrogen absorption method , of not less than 2 cm'/g 0 ex 38.19 G Catalysts , in the form of rodlets , having a length of not less than 3 mm and not more than 6 mm, and a diameter of not more than 3,8 mm, consisting of not less than 18 % and not more than 21 % by weight of dichromium trioxide, and not less than 78 % and not more than 81 % by weight of aluminium oxide 0 ex 38.19 G Catalysts , in the form of granules, consisting of a mixture of oxides on a carrier of aluminium oxide and containing, by weight :  not less than 12 % and not more than 20 % of nickel  not less than 5 % and not more than 10 % of copper  not less than 0,5 % and not more than 1,5 % of manganese The pore volume is not less than 0,25 cm'/g and not more than 0,95 cm3 / g and the apparent specific gravity is not less than 0,5 and not more than 1,25 0 ( a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 144/36 Official Journal of the European Communities 2 . 6 . 83 CCT heading No Description Rate of autonomous duty (%) ex 38.19 G Catalysts, in the form of grains , of which not less than 90 % by weight have a particle size of less than 10 micrometres, consisting of a mixture of oxides on a carrier of magnesium silicate and containing, by weight :  not less than 20 % and not more than 35 % of copper  not less than 2 % and not more than 3 % of bismuth The catalyst has an apparent specific gravity of not less than 0,2 and not more than 1,0 0 ex 38.19 G Catalysts , in the form of granules, having a diameter of not more than 1,4 mm, consisting of cobalt oxide on a silicon dioxide support 0 ex 38.19 G Catalysts , in powder form, consisting of a mixture of titanium trichloride and aluminium chloride, containing not less than 20 % and not more than 25 % by weight of titanium and not less than 60 % and not more than 72 % by weight of chlorine 0 ex 38.19 G Catalysts , in the form of rodlets , with a diameter of not less than 1,5 mm and not more than 9,5 mm, containing not less than 60 % of pentairon lithium octaoxide by weight, not less than 8 % of dipotassium oxide by weight and not less than 0,5 % of dichromium trioxide by weight, the pentairon lithium octaoxide being in the spinel structure 0 ex 38.19 K Sintered magnesite mixed with small quantities of mineral oils 0 ex 38.19 X Calcined bauxite (refactory grade) 0 ex 38.19 X Diosgenin crude 0 ex 38.19 X 4-(6-Fluoro-2-methylinden-3-ylmethyl)phenyl methyl sulphide dissolved in toluene 0 ex 38.19 X Mixtures of x-butyl-4,4'-isopropylidenediphenol and x,x'-dibutyl-4,4'- isopropylidenediphenol 0 ex 38.19 X Mixture of nitromethane and 1 ,2-epoxybutane 4 ex 38.19 X Residues of manufacture containing not less than 40 % by weight of 11 - beta, 1 7,20,21 -tetrahydroxy-6-methylpregna- 1 ,4-dien-3-one-2 1 -acetate 0 ex 38.19 X Intermediate products from the manufacture of monensin salts 0 ex 38.19 X Tetramethylammonium hydroxide dissolved in methanol 0 ex 38.19 X Intermediate products of the antibiotics manufacturing process obtained from the fermentation of Streptomyces tenebrarius, whether or not dried 0 ex 38.19 X Dibutylmagnesium dissolved in organic solvents to a concentration of less than 28 % by weight 0 ex 38.19 X Flame retardant reaction products of acetaldehyde, ethylene oxide and phos ­ phorus trichloride, containing by weight :  not less than 14 % and not more than 16 % of phosphorus  not less than 27 % and not more than 33 % of chlorine 0 ex 38.19 X Butylethylmagnesium dissolved in organic solvents to a concentration of not less than 19 % and not more than 22 % by weight 0 2 . 6 . 83 Official Journal of the European Communities No L 144/37 CCT heading No Description Rate of autonomous duty (%) ex 38.19 X Products obtained by the N-ethylation of sisomicin (INN) 0 ex 38.19 X Intermediate products of the antibiotics manufacturing process , obtained from the fermentation of Micromonospora purpurea, whether or not dried 0 ex 38.19 X Cholic acid and 3-alpha, 12-&lt;j/p/ «-dihydroxy-5- £eta-cholan-24-oic acid (deoxycholic-acid), crude 0 ex 38.19 X Crude bile acids 0 ex 38.19 X A mixture of 5-ethyl-2-methyl-2-oxo-l,3,2 X5-dioxaphosphoran-5-ylmethyl methyl methylphosphonate and bis(5-ethyl-2-methyl-2-oxo-l,3,2 A.5-dioxa ­ phosphoran-5-ylmetnyl) methylphosphonate 0 ex 38.19 X Colloidal antimony pentaoxide 0 ex 38.19 X Tetrakis(2-chloroethyl) ethylene bis(phosphate) 5 ex 38.19 X Biosynthetic peptide having the structure of the 'A' chain of human insulin, in the form of a salt of the S-sulphonate derivative 0 ex 38.19 X Biosynthetic peptide having the structure of the 'B ' chain of human insulin , in the form of a salt of the S-sulphonate derivative 0 ex 39.01 A Colestipol-hydrochloride (INNM) 0 ex 39.01 C II a) Polycondensation products of formaldehyde and a mixture of toluene-2 ­ sulphonamide- and toluene-4-sulphonamide 0 ex 39.01 C III a) Reflecting polyester sheeting, embossed in a regular pyramidal pattern , whether or not in rolls 0 ex 39.01 C III a) Reflecting polyester sheeting, in which microspheres are embedded , whether or not in rolls 0 ex 39.01 C III a) Transparent film, consisting of polyester coated with a layer of indium and silver 0 ex 39.01 C III b) and ex 39.03 B II b) 2 , B III b) 4 aa) and B IV b) 4 aa) Waste and scrap of photographic (including cinematographic) and X-ray film 0 ex 39.01 C III b) Polyester of a mixture of isophthalic acid and terephthalic acid with 4,4'- isopropylidenediphenol 0 ex 39.01 C III b) Waste and scrap from polyester foil , coated with a tungsten compound or with rare-earth metal compounds 0 ex 39.01 C III b) Poly(oxy-l,4-phenylenecarbonyl), in powder form 0 ex 39.01 C V Polyurethane polymers , in one of the forms mentioned in Note 3 (a) to Chapter 39 , based on a mixture of 2-methyl and 4-methyl-w-phenylene di-isocyanates and branched chain triols with an average molecular weight of not less than 6 000 , and containing terminal epoxy groups 10 ex 39.01 C V Reflecting polyurethane sheeting, whether or not in rolls 0 ex 39.01 C VII Polyimide sheet and strip, whether or not in rolls 0 ex 39.01 C VII Polyethylene oxide having a molecular weight of not less than 4 000 000 8 No L 144/38 Official Journal of the European Communities 2 . 6 . 83 CCT heading No Description Rate of autonomous duty (%) ex 39.01 C VII Poly[oxy(2,6-dibromo- 1 ,4-phenylene)] for use in the manufacture of polyamide (a) 0 ex 39.01 C VII Poly(oxy- 1 ,4-phenylenesulphonyl- 1 ,4-phenyleneoxy- 1 ,4-phenyleneisopropylidene ­ 1,4-phenylene) in one of the forms mentioned in Note 3 (b) to Chapter 39 0 ex 39.01 C VII Liquid poly(oxypropylene) with 3-(3-[2-[2-(2-mercaptoethoxy)ethoxy]ethylthio] propoxycarbonylamino)-p-tolylcarbamoyloxy as the end group 0 ex 39.02 A Membranes , consisting of a woven textile fabric , coated on both sides , with a copolymer of poly(tetrafluoroethylene and poly[oxy(perfluoropropylene)] with carboxylic acid end groups, whether or not in rolls 0 ex 39.02 A Membranes , consisting of a woven fabric of which one side is coated , with a copolymer of poly(tetrafluoroethylene and poly[oxy(perfluoropropylene)] with carboxylic acid end groups , and the other side is coated with the same copolymer but with sulphonic acid end groups , whether or not in rolls 0 ex 39.02 C II Microporous polytetrafluorethylene film , coated on one side with a polymer permeable to water vapour, not less than 30 cm in width and weighing not more than 50 g/m\ whether or not in rolls 0 ex 39.02 C III Polysulphohaloethylenes , in one of the forms mentioned in Note 3 (a) and (b) to Chapter 39 4 ex 39.02 C VI a) An A-B-A block copolymer of polystyrene, ethylene-butylene copolymer and polystyrene , containing not more than 35 % by weight of styrene, in one of the forms mentioned in Note 3 (b) to Chapter 39 0 ex 39.02 C VI a) and b) Copolymers, solely of allyl alcohol with styrene, which have an acetyl value of not less than 175 0 ex 39.02 C VII b) Polyvinyl chloride sheeting, whether or not in rolls , of a thickness less than 1 mm and coated with an adhesive in which are embedded hollow glass balls having a diameter of not more than 1 00 micrometres 0 ex 39.02 C VII b) Reflecting polyvinyl chloride sheeting, wholly embossed on one side in a regular pyramidal pattern , whether or not in rolls 0 ex 39.02 C VIII Copolymers of vinylidene chloride with vinyl chloride, containing not less than 79,5 % by weight of vinylidene chloride , in one of the forms mentioned in Note 3 (a) and (b) to Chapter 39, for the manufacture of fibres , monofil or strip (a) 0 ex 39.02 C XI Poly(vinyl formal), in one of the forms mentioned in Note 3 (b) to Chapter 39 , having a molecular weight not less than 10 000 and not more than 40 000 and containing, by weight :  not less than 9,5 % and not more than 13 % of the acetyl groups , expressed as vinyl acetate  not less than 5 % and not more than 6,5 % of the hydroxy groups , expressed as vinyl alcohol 0 ex 39.02 C XII Poly(2-diethylaminoethyl methacrylate), dissolved in N, iV-dimethylacetamide , with a polymer content of not less than 55 % by weight 0 ex 39.02 C XII Copolymers of 2-di-isopropylaminoethyl methacrylate and decyl methacrylate dissolved in A^N-dimethylacetamide, with a copolymer content of not less than 55 % by weight 0 ex 39.02 C XII Reflecting polyacrylic sheeting, whether or not in rolls 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 2 . 6 . 83 Official Journal of the European Communities No L 144/39 CCT heading No Description Rate of autonomous duty (%) ex 39.02 C XII Copolymerization products of acrylic and methacrylic esters , in the form of film, with a thickness not exceeding 1 50 micrometres, whether or not in rolls 0 ex 39.02 C XII Copolymer of acrylic acid and 2-ethylhexyl acrylate , containing not less than 1 0 % and not more than 1 1 % by weight of 2-ethylhexyl acrylate 0 ex 39.02 C XII Poly[A/-(3-hydroxyimino- 1 , 1 -dimethylbutyl)acrylamide] 0 ex 39.02 C XIV a) Copolymers of vinylidene chloride and acrylonitrile , in the form of expandable beads of a diameter not less than four and not more than 20 micrometres 0 ex 39.02 C XIV a) Copolymers of vinyl chloride with vinyl acetate and vinyl alcohol, containing by weight not less than 89 % and not more than 92 % of vinyl chloride , not less than 2 % and not more than 6 % of vinyl acetate and not less than 4 % and not more than 8 % of vinyl alcohol , in one of the forms mentioned in Note 3 (a) and (b) to Chapter 39 0 ex 39.02 C XIV a) Fluorinated ethylene propylene copolymers, for the manufacture of flat (ribbon), cable containing not less than 60 cores (a) 0 ex 39.02 C XIV a) Poly(1-ethylethylene) (Polybutene-1 ), in one of the forms mentioned in Note 3 (b) to Chapter 39 0 ex 39.02 C XIV a) Alternating copolymer of ethylene and maleic anhydride, for use as a thickener in textile pigment printing pastes (a) 0 ex 39.02 C XIV a) Copolymer of tetrafluorethylene and hexafluorpropylene compounded with materials which are opaque to X-rays and containing not less than 15 % and not more than 30 % by weight of such materials 0 ex 39.02 C XIV a) Copolymer of acrylonitrile and methylacrylate modified with polybutadiene ­ acrylonitrile (NBR) 0 ex 39.02 C XIV a) Ionomer resin consisting of a salt of a copolymer of ethylene and methacrylic acid 0 ex 39.02 C XIV a) Ionomer resin consisting of a salt of a terpolymer of ethylene, isobutyl acrylate, and methacrylic acid 0 ex 39.02 C XIV a) Polyvinyl fluoride , in one of the forms mentioned in Note 3 (b) to Chapter 39 0 ex 39.02 C XIV a) Poly(tribromostyrene), containing not less than 66 % and not more than 71 % by weight of bromine , in one of the forms mentioned in Note 3 (b) to Chapter 39 0 ex 39.02 C XIV b) Polyvinyl fluoride sheet, whether or not in rolls 0 ex 39.02 C XIV b) Reflecting sheeting of an acrylic polymer modified by melamine-formaldehyde, whether or not in rolls 0 ex 39.02 C XIV b) Polyvinylidene fluoride film , whether or not in rolls 0 39.03 B V a) 1 Ethylcellulose, not plasticized 4 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 144/40 Official Journal of the European Communities 2 . 6 . 83 CCT heading No Description Rate of autonomous duty (%) ex 39.03 B V a) 2 Ethylhydroxyethylcellulose, insoluble in water 4 ex 39.03 B V a) 2 Hydroxypropylcellulose 0 ex 39.06 B 0-(2-hydroxyethyl)amylopectin hydrolysate 0 ex 39.07 B V d) Perforated polyethylene film, of a width of not less than 4,5 cm and not more than 5,5 cm and having a molecular weight of not less than 4 000 000, in rolls for use as conveyor belts in machines , for manufacturing cigars (a) 0 ex 40.05 C Strip, whether or not in rolls , consisting of polybutadiene-acrylonitrile containing, in the mass, microspheres, laminated on the upper surface , with a polyvinyl chloride sheet also containing microspheres 0 41.02 B Bovine cattle leather (including buffalo leather) not further prepared than chrome ­ tanned , in the wet-blue state 0 ex 41.02 C Leather of East India kip, whole, whether or not the heads and legs have been removed, each weighing more than 4,5 kg net and not more than 8 kg, not further prepared than vegetable tanned , whether or not having undergone further preservative treatment with oil , but obviously unsuitable for immediate use in the manufacture of leather articles 0 41.03 B I Sheep and lambskin leather, except leather falling within heading No 41.06 or 41.08 , other, not further prepared than tanned 0 41.04 B I Goat and kidskin leather, except leather falling within heading No 41.06 or 41.08 , other, not further prepared than tanned 0 41.05 B I Other kinds of leather, except leather falling within heading No 41.06 or 41.08 , other, not further prepared than tanned 0 ex 44.22 B Used casks and barrels of oak, whether assembled or not ; their staves and heads 0 ex 44.28 D II Shingles for roofs and walls , of coniferous wood 0 45.01 Natural cork, unworked, crushed, granulated or ground ; waste cork 0 45.02 Natural cork, in blocks, plates , sheets or strips (including cubes or square slabs , cut to size for corks or stoppers) 4 ex 48.07 D Kraft paper with latex addition to the stock, coated on one side with poly ­ butadiene-styrene , weighing not less than 104 g and not more than 130 g/mJ , for the manufacture of all-in-one disposable nappies (a) 6 ex 49.11 B Microcopies on an opaque base for data banks and libraries (a) 0 ex 51.01 A Yarn of polytetrafluorethylene 0 ex 51.01 A Yarn of polyvinyl alcohol , soluble in water at a temperature of 50 °C, for use in the manufacture of weftless 'felts ' for papermaking machines (a) 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 2 . 6 . 83 Official Journal of the European Communities No L 144/41 CCT heading No Description Rate of autonomous duty (%) ex 51.01 A Yarn , multiple , of polyamide, coated, impregnated or covered with a phenolic resin 0 ex 51.01 A Yarn of a copolymer of glycollic acid and lactic acid for the manufacture of surgi ­ cal sutures (a) 0 ex 51.01 A Yarn wholly of polyglycollic acid 0 ex 51.01 A Yarn of poly(l,4-dioxanone) 0 ex 51.01 A Yarn of poly(p-phenyleneterephthalamide), for uses other than the manufacture of tyres or of products used in the manufacture of tyres (a) 2 ex 51.01 A Non-textured filament yarn of polyvinyl alcohol), for the manufacture of sleeves for printing rollers (a) 0 ex 51.02 A I Monofil of polytetrafluoroethylene 0 ex 51.02 A I Monofil of poly(l,4-dioxanone) 0 ex 51.02 A II Polyimide strip , whether or not in rolls 0 ex 51.02 A II Strip of polytetrafluoroethylene, whether or not in rolls , with an extension at break not exceeding 25 % 0 ex 51.04 A IV Woven fabrics of polyvinyl alcohol fibres , for machine embroidery 0 ex 56.01 A Textile fibres of polytetrafluoroethylene 0 ex 56.01 A and ex 59.01 B I Fibres of poly(p-phenyleneterephthalamide) 2 ex 56.01 A Textile fibres exclusively of aromatic polyamides obtained by the polycondensation of m-phenylenediamine and isophthalic acid, for uses other than the manufacture of articles falling within Chapters 60 , 61 , 64 and 65 or of materials used in the manufacture of such articles (a) 0 ex 56.01 A Polyvinyl alcohol fibres , whether or not acetalized 0 ex 58.07 A and ex 59.04 Braid, wholly of polyglycollic acid yarn 0 ex 58.07 A and ex 59.04 Braid of yarn of a copolymer of glycollic acid and lactic acid , whether or not coated, for the manufacture of surgical sutures (a) 0 ex 59.03 Bonded fibre fabrics and similar bonded yarn fabrics of aromatic polyamide man ­ made fibres obtained by polycondensation of m-phenylenediamine and isophthalic acid, whether or not impregnated or coated , in the piece or cut into rectangles 0 ex 59.03 Bonded-fibre fabrics , with a thickness of not more than 300 micrometres of spunbonded polyethylene fibres , with a weight not exceeding 115 g/m2 , whether or not impregnated or coated , in the piece or cut into rectangles 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 144/42 Official Journal of the European Communities 2 . 6 . 83 CCT heading No Description Rate of autonomous duty (%) ex 59.03 Poly(vinyl alcohol) bonded fibre fabrics , with a thickness of not less than 200 micrometres and not more than 280 micrometres and of a weight of not less than 20 g/m2 and not more than 50 g/m2 , whether or not impregnated or coated , in the piece or cut into rectangles 0 ex 59.04 Coir yarn, for the manufacture of carpets , carpeting and rugs, mats and the like (a) 0 ex 59.08 Knitted or woven fabric , coated or covered on one side with artificial plastic material in which are embedded microspheres 0 ex 59.12 Textile fabrics , coated with adhesive in which are embedded microspheres the diameter of which is not more than 75 micrometers, and weighing not more than 550 g/m2 0 ex 59.17 A Needle punched synthetic fibre felts on a woven synthetic fibre base coated or covered on one side with polytetrafluoroethylene film , for the manufacture of filtration products (a) 0 ex 59.17 D Yarn of poly(p-phenyleneterephthalamide), impregnated, oiled 0 ex 59.17 D Yarn and strip of impregnated polytetrafluoroethylene, whether or not oiled or graphited 0 ex 68.16 B Microspheres containing more than 90 % by weight of barium and titanium expressed as barium oxide and titanium dioxide with a diameter of less than 100 micrometers and a refractive index of not less than 2,1 and not more than 2,4 0 ex 69.09 B Catalyst supports , consisting of porous cordierite ceramic pieces of roughly circu ­ lar or oval cross-section with parallel sides , having an overall volume of not less than 240 ml and not more than 11 100 ml , and having a minimum dimension of not less than 70 mm and a maximum dimension of not more than 480 mm, having not less than 28 continuous channels per 100 mm2 running parallel to the main axis of symmetry, the total channel cross-section area being not less than 50 % and not more than 80 % of the whole cross-section area 0 ex 70.19 A IV b) Beads of a diameter of less than 0,1 mm and with a refractive index of 2,26 0 ex 70.20 A Non-textile glass fibres having a diameter of less than four micrometres 0 ex 70.20 B Glass-fibre yarns , with a filament diameter of not more than four micrometres , for the manufacture of carpets (a) 0 ex 70.20 B Yarns of 33 tex or a multiple thereof obtained from continuous spun glass filaments having a diameter of not less than 2,5 and not more than 5,1 micro ­ meters , other than those treated so as to improve their adhesion to elastomers 0 ex 75.04 A Tubes of nickel , not alloyed, of a purity not less than 99 % by weight, not deviating from straightness lengthwise by more than 1 mm per 150 cm of length , and with an outside diameter either :  not less than 213,36 mm and not more than 214 mm, or  not less than 209,95 mm and not more than 210,59 mm, or  not less than 168,28 mm and not more than 168,78 mm 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 2 . 6 . 83 Official Journal of the European Communities No L 144/43 CCT heading No Description Rate of autonomous duty (%) 76.01 B I b) Waste of aluminium, other (including factory rejects) 0 ex 76.03 Aluminium alloy strip in coils , containing not less than 1 8 % by weight and not more than 23 % by weight of tin and not less than 0,7 % by weight and not more than 1,5 % by weight of copper as the major alloying elements and having a width of not less than 75 ana not more than 230 mm and a thickness of not less than 3 and not more than 6,5 mm 0 ex 81.03 B Wire of unalloyed tantalum, of a diameter not less than 0,2 mm and not more than 0,5 mm, for the manufacture of capacitors (a) 0 ex 81.04 D I b) Chromium, in the form of cathode chips , pellets or briquettes , which contains not more than 0,10 % by weight of total oxygen , not more than 0,015 % by weight of total aluminium and not more than 0,001 % by weight of aluminium compounds insoluble in boiling 5N hydrochloric acid and in boiling fuming perchloric acid , and evaluated as aluminium, for the production of alloy for the manufacture of the following parts of gas turbines and jet engines (a) :  blades , fixed or movable, including their rings ,  vanes ,  nozzles 0 ex 81.04 G I Electrolytic manganese of a purity of at least 99,7 % by weight, for the chemical industry (a) 0 ex 81.04 G I Electrolytic manganese of a purity of at least 99,7 °/o by weight, for the pro ­ duction of non-ferrous alloys (a) 0 ex 84.63 D Integrally forged and roughly shaped generator and turbine shafts of a weight exceeding 180 tonnes 0 ex 85.01 Bib) D C electric motor having an output of 4 watts , an operating voltage of 12 volts , a maximum absorbed current under no-load conditions of 160 mA, and a speed of up to 2 400 revolutions per minute, equipped with self-centring bushes and a tachometric dynamo, the whole being contained in a cylindrical metallic casing whose diameter does not exceed 30 mm 0 ex 85.19 B Potentiometers , for use as volume control , contained in a housing whose diameter does not exceed 4,5 mm, whether or not fitted with an on/off switch, for the manufacture of appliances falling within subheading 90.19 B I (a) 0 ex 90.01 A Octagonal Fresnel lens of acrylic resin unmounted , for use in overhead projectors (a) 0 ex 90.01 B Material consisting of a polarizing film , supported on one or both sides by transparent material 0 ex 98.10 B Flint wheels , whether or not with guard wheels , for use in the manufacture of non-refillable gas-fuelled pocket lighters (a) 0 ex 98.10 B Piezo-electric ignition mechanism 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions .